

111 HR 102 IH: Restoring Faith in Elections Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 102IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Fitzpatrick introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure election integrity and security and enhance Americans’ access to the ballot box by establishing consistent standards and procedures for voter registration and voting in elections for Federal office, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Restoring Faith in Elections Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Title I—Federal Standards for Mail-in BallotsSec. 101. Short title.Sec. 102. Federal standards for mail-in ballots.Sec. 103. Federal standards for reporting election results.Title II—Automatic Voter RegistrationSec. 201. Short title; findings and purpose.Sec. 202. Automatic registration of eligible individuals.Sec. 203. Contributing agency assistance in registration.Sec. 204. One-time contributing agency assistance in registration of eligible voters in existing records.Sec. 205. Voter protection and security in automatic registration.Sec. 206. Registration portability and correction.Sec. 207. Payments and grants.Sec. 208. Treatment of exempt States.Sec. 209. Miscellaneous provisions.Sec. 210. Definitions.Sec. 211. Effective date.Title III—Requiring Voters to Provide Photo IdentificationSec. 301. Requiring voters to provide photo identification.Title IV—Promoting Standardized Administration of ElectionsSec. 401. Requiring parity in treatment of methods of voting.Sec. 402. Requiring standard election administration procedures in all jurisdictions in State.Title V—Promoting Accuracy of Voter Registration ListsSec. 501. Establishment of National Deconfliction Voting Database and Clearinghouse.Sec. 502. Pre-election maintenance and certification of official voter registration list.Sec. 503. Requiring applicants for motor vehicle driver’s licenses in new State to indicate whether State serves as residence for voter registration purposes.IFederal Standards for Mail-in Ballots101.Short titleThis title may be cited as the Verifiable, Orderly, and Timely Election Results Act.102.Federal standards for mail-in ballots(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and(2)by inserting after section 303 the following new section:304.Federal standards for mail-in ballots(a)In generalWhen otherwise permitted by State law, any vote-by-mail system used in an election for Federal office must be designed and implemented to ensure a secure, uniform, and timely system to cast a mail-in ballot in accordance with this section.(b)Requests(1)In generalRequests for a mail-in ballot under such system may be submitted electronically or by postal mail using a standardized form approved for such requests by the chief State election official.(2)RequestThe form for such requests must enable an election official who receives the request to confirm—(A)the identity of the individual submitting the request;(B)that the individual is validly registered to vote in the jurisdiction where the request is submitted; and(C)that the individual continues to reside at the physical address where the individual is registered to vote (if different than the mailing address where the ballot is requested to be sent).(3)Deadline for submissionSuch request must be submitted by an individual and received by the office of the State or local election supervisor not later than 21 days before the date of the election for Federal office.(4)Mailing of ballotsUpon receipt of such a request, the State or local election supervisor shall fulfill the request by mailing a mail-in ballot to the individual within 3 days.(c)Requirements for state or local election officialsThe office of the State or local election supervisor shall—(1)record the total number of mail-in ballots sent to voters pursuant to this section; and(2)include a notation on the voter rolls maintained by the office and provided to the individual polling locations, which identifies that a voter has received a mail-in ballot and the date that mail-in ballot was sent to the voter.(d)Ballot requirements(1)In generalTo be considered validly cast and eligible to be counted in an election for Federal office, a mail-in ballot must—(A)be marked using blue or black ink, and properly designate the individual’s vote for each candidate;(B)be signed by the individual using the same signature the individual used to register to vote;(C)be dated;(D)be received by the appropriate election official no later than the time polls close on the date of the election;(E)include an attestation, signed by the individual, that the individual submitting the mail-in ballot is—(i)the individual to whom the ballot was mailed;(ii)registered to vote in the jurisdiction where the ballot is being submitted; and(iii)submitting the mail-in ballot in lieu of casting a ballot in-person, and will not attempt to cast a ballot in-person after submitting the mail-in ballot.(2)Return of ballots in-personAn individual may choose to return a mail-in ballot in-person to the polling place where the individual is registered to vote in lieu of returning the ballot by mail.(e)Option To vote in-Person(1)In generalAn individual who receives a mail-in ballot with respect to an election for Federal office may instead vote in-person in such election if the individual turns in the blank or incomplete mail-in ballot received by the individual to the polling location where the individual plans to vote in-person.(2)Provisional ballotIf the individual attempts to vote in-person but does not bring their blank or incomplete mail-in ballot to the polling location, the individual shall be directed to complete a provisional ballot.(f)Persons permitted To possess mail-In ballots(1)In generalIt shall be unlawful for any person to possess or return a mail-in ballot completed by another person, except as provided in this subsection.(2)Immediate family member(A)In generalA person may possess or return a mail-in ballot completed by an immediate family member, provided that the person does not possess more than two such completed mail-in ballots other than his or her own.(B)Definition of immediate family memberIn this paragraph, the term immediate family member means the spouse, child, parent, grandparent, or sibling of the person.(3)Caregiver(A)In generalA caregiver may possess or return a mail-in ballot completed by a person under the supervision or care of the caregiver, provided that the caregiver does not possess more than two such completed mail-in ballots other than his or her own.(B)Definition of caregiverIn this paragraph, the term caregiver means an individual who has the responsibility for the care of an older individual, either voluntarily, by contract, by receipt of payment for care, or as a result of the operation of law and means an individual who provides (on behalf of such individual or of a public or private agency, organization, or institution) compensated or uncompensated care to an older individual.(4)Incidental possession exceptedThe prohibition under paragraph (1) shall not apply to the incidental possession of mail-in ballots by a postal worker or election official acting within the scope of his or her official capacity.(5)PenaltyAny person who violates this subsection shall be fined under title 18, United States Code, or imprisoned not more than 1 year, or both.(g)Effective dateThis section shall apply with respect to elections for Federal office held after the date of the enactment of this section..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(c)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Federal standards for mail-in ballots..103.Federal standards for reporting election results(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.), as amended by section 102(a), is amended—(1)by redesignating sections 305 and 306 as sections 306 and 307, respectively; and(2)by inserting after section 304 the following new section:305.Federal standards for reporting election results(a)In generalThe chief State election official shall ensure that ballots validly cast in an election for Federal office are able to be counted and reported in a timely manner as follows:(1)Mail-in ballots received prior to the date of the election shall be counted beginning at least one week prior to the date of the election.(2)One hour after polls close on the date of the election, each voting precinct shall report to the chief State election official the following:(A)The total number of mail-in ballots received by the voting precinct.(B)The total number of ballots cast in-person in the voting precinct.(C)Of the ballots reported under subparagraphs (A) and (B), the number of such ballots that have been counted and the number of such ballots that remain to be counted.(3)All ballots validly cast in an election for Federal office shall be counted and reported within 24 hours after the conclusion of voting on the date of the election.(b)Effective dateThis section shall apply with respect to elections for Federal office held after the date of the enactment of this section..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111), as amended by section 102(b), is amended by striking and 304 and inserting 304, and 305.(c)Clerical amendmentThe table of contents of such Act, as amended by section 102(c), is amended—(1)by redesignating the items relating to sections 305 and 306 as relating to sections 306 and 307; and(2)by inserting after the item relating to section 304 the following new item:Sec. 305. Federal standards for reporting election results..IIAutomatic Voter Registration201.Short title; findings and purpose(a)Short titleThis title may be cited as the Automatic Voter Registration Act of 2021. (b)Findings and purpose(1)FindingsCongress finds that—(A)the right to vote is a fundamental right of citizens of the United States;(B)it is the responsibility of the State and Federal governments to ensure that every eligible citizen is registered to vote;(C)existing voter registration systems can be inaccurate, costly, inaccessible, and confusing, with damaging effects on voter participation in elections and disproportionate impacts on young people, persons with disabilities, and racial and ethnic minorities; and (D)voter registration systems must be updated with 21st-century technologies and procedures to maintain their security.(2)PurposeIt is the purpose of this title—(A)to establish that it is the responsibility of government at every level to ensure that all eligible citizens are registered to vote;(B)to enable the State and Federal governments to register all eligible citizens to vote with accurate, cost-efficient, and up-to-date procedures;(C)to modernize voter registration and list maintenance procedures with electronic and internet capabilities; and(D)to protect and enhance the integrity, accuracy, efficiency, and accessibility of the electoral process for all eligible citizens.202.Automatic registration of eligible individuals(a)Requiring States To establish and operate automatic registration system(1)In generalThe chief State election official of each State shall establish and operate a system of automatic registration for the registration of eligible individuals to vote for elections for Federal office in the State, in accordance with the provisions of this title.(2)DefinitionThe term automatic registration means a system that registers an individual to vote in elections for Federal office in a State, if eligible, by electronically transferring the information necessary for registration from government agencies to election officials of the State so that, unless the individual affirmatively declines to be registered, the individual will be registered to vote in such elections.(b)Registration of voters based on new agency recordsThe chief State election official shall—(1)not later than 15 days after a contributing agency has transmitted information with respect to an individual pursuant to section 203, ensure that the individual is registered to vote in elections for Federal office in the State if the individual is eligible to be registered to vote in such elections; and(2)send written notice to the individual, in addition to other means of notice established by this part, of the individual’s voter registration status.(c)One-Time registration of voters based on existing contributing agency recordsThe chief State election official shall—(1)identify all individuals whose information is transmitted by a contributing agency pursuant to section 204 and who are eligible to be, but are not currently, registered to vote in that State;(2)promptly send each such individual written notice, in addition to other means of notice established by this title, which shall not identify the contributing agency that transmitted the information but shall include—(A)an explanation that voter registration is voluntary, but if the individual does not decline registration, the individual will be registered to vote;(B)a statement offering the opportunity to decline voter registration through means consistent with the requirements of this title;(C)in the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, a statement offering the individual the opportunity to affiliate or enroll with a political party or to decline to affiliate or enroll with a political party, through means consistent with the requirements of this title;(D)the substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and a statement that the individual should decline to register if the individual does not meet all those qualifications; (E)instructions for correcting any erroneous information; and(F)instructions for providing any additional information which is listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993;(3)ensure that each such individual who is eligible to register to vote in elections for Federal office in the State is promptly registered to vote not later than 45 days after the official sends the individual the written notice under paragraph (2), unless, during the 30-day period which begins on the date the election official sends the individual such written notice, the individual declines registration in writing, through a communication made over the internet, or by an officially logged telephone communication; and(4)send written notice to each such individual, in addition to other means of notice established by this title, of the individual’s voter registration status.(d)Treatment of individuals under 18 years of ageA State may not refuse to treat an individual as an eligible individual for purposes of this title on the grounds that the individual is less than 18 years of age at the time a contributing agency receives information with respect to the individual, so long as the individual is at least 16 years of age at such time.(e)Contributing agency definedIn this part, the term contributing agency means, with respect to a State, an agency listed in section 203(e). 203.Contributing agency assistance in registration(a)In generalIn accordance with this title, each contributing agency in a State shall assist the State’s chief election official in registering to vote all eligible individuals served by that agency.(b)Requirements for contributing agencies(1)Instructions on automatic registrationWith each application for service or assistance, and with each related recertification, renewal, or change of address, or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, each contributing agency that (in the normal course of its operations) requests individuals to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall inform each such individual who is a citizen of the United States of the following:(A)Unless that individual declines to register to vote, or is found ineligible to vote, the individual will be registered to vote or, if applicable, the individual’s registration will be updated.(B)The substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and the individual should decline to register if the individual does not meet all those qualifications.(C)In the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, the requirement that the individual must affiliate or enroll with a political party in order to participate in such an election.(D)Voter registration is voluntary, and neither registering nor declining to register to vote will in any way affect the availability of services or benefits, nor be used for other purposes.(2)Opportunity to decline registration requiredEach contributing agency shall ensure that each application for service or assistance, and each related recertification, renewal, or change of address, or, in the case of an institution of higher education, each registration of a student for enrollment in a course of study, cannot be completed until the individual is given the opportunity to decline to be registered to vote.(3)Information transmittalUpon the expiration of the 30-day period which begins on the date the contributing agency informs the individual of the information described in paragraph (1), each contributing agency shall electronically transmit to the appropriate State election official, in a format compatible with the statewide voter database maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083), the following information, unless during such 30-day period the individual declined to be registered to vote:(A)The individual’s given name(s) and surname(s).(B)The individual’s date of birth.(C)The individual’s residential address.(D)Information showing that the individual is a citizen of the United States.(E)The date on which information pertaining to that individual was collected or last updated.(F)If available, the individual’s signature in electronic form.(G)Information regarding the individual’s affiliation or enrollment with a political party, if the individual provides such information.(H)Any additional information listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, including any valid driver’s license number or the last 4 digits of the individual’s social security number, if the individual provided such information. (c)Alternate procedure for certain contributing agenciesWith each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, any contributing agency that in the normal course of its operations does not request individuals applying for service or assistance to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall—(1)complete the requirements of section 7(a)(6) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)(6));(2)ensure that each applicant’s transaction with the agency cannot be completed until the applicant has indicated whether the applicant wishes to register to vote or declines to register to vote in elections for Federal office held in the State; and(3)for each individual who wishes to register to vote, transmit that individual’s information in accordance with subsection (b)(3).(d)Required availability of automatic registration opportunity with each application for service or assistanceEach contributing agency shall offer each individual, with each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, the opportunity to register to vote as prescribed by this section without regard to whether the individual previously declined a registration opportunity.(e)Contributing agencies(1)State agenciesIn each State, each of the following agencies shall be treated as a contributing agency:(A)Each agency in a State that is required by Federal law to provide voter registration services, including the State motor vehicle authority and other voter registration agencies under the National Voter Registration Act of 1993.(B)Each agency in a State that administers a program pursuant to title III of the Social Security Act (42 U.S.C. 501 et seq.), title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or the Patient Protection and Affordable Care Act (Public Law 111–148).(C)Each State agency primarily responsible for regulating the private possession of firearms.(D)Each State agency primarily responsible for maintaining identifying information for students enrolled at public secondary schools, including, where applicable, the State agency responsible for maintaining the education data system described in section 6201(e)(2) of the America COMPETES Act (20 U.S.C. 9871(e)(2)).(E)In the case of a State in which an individual disenfranchised by a criminal conviction may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the State agency responsible for administering that sentence, or part thereof, or that restoration of rights.(F)Any other agency of the State which is designated by the State as a contributing agency.(2)Federal agenciesIn each State, each of the following agencies of the Federal Government shall be treated as a contributing agency with respect to individuals who are residents of that State (except as provided in subparagraph (C)):(A)The Social Security Administration, the Department of Veterans Affairs, the Defense Manpower Data Center of the Department of Defense, the Employee and Training Administration of the Department of Labor, and the Center for Medicare & Medicaid Services of the Department of Health and Human Services.(B)The Bureau of Citizenship and Immigration Services, but only with respect to individuals who have completed the naturalization process.(C)In the case of an individual who is a resident of a State in which an individual disenfranchised by a criminal conviction under Federal law may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the Federal agency responsible for administering that sentence or part thereof (without regard to whether the agency is located in the same State in which the individual is a resident), but only with respect to individuals who have completed the criminal sentence or any part thereof.(D)Any other agency of the Federal Government which the State designates as a contributing agency, but only if the State and the head of the agency determine that the agency collects information sufficient to carry out the responsibilities of a contributing agency under this section.(3)Institutions of higher educationEach institution of higher education that receives Federal funds shall be treated as a contributing agency in the State in which it is located, but only with respect to students of the institution (including students who attend classes online) who reside in the State. An institution of higher education described in the previous sentence shall be exempt from the voter registration requirements of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) if the institution is in compliance with the applicable requirements of this part.(4)PublicationNot later than 180 days prior to the date of each election for Federal office held in the State, the chief State election official shall publish on the public website of the official an updated list of all contributing agencies in that State.(5)Public educationThe chief State election official of each State, in collaboration with each contributing agency, shall take appropriate measures to educate the public about voter registration under this section.204.One-time contributing agency assistance in registration of eligible voters in existing records(a)Initial transmittal of informationFor each individual already listed in a contributing agency’s records as of the date of enactment of this Act, and for whom the agency has the information listed in section 203(b)(3), the agency shall promptly transmit that information to the appropriate State election official in accordance with section 203(b)(3) not later than the effective date described in section 211(a).(b)TransitionFor each individual listed in a contributing agency’s records as of the effective date described in section 211(a) (but who was not listed in a contributing agency’s records as of the date of enactment of this Act), and for whom the agency has the information listed in section 203(b)(3), the Agency shall promptly transmit that information to the appropriate State election official in accordance with section 203(b)(3) not later than 6 months after the effective date described in section 211(a).205.Voter protection and security in automatic registration(a)Protections for errors in registrationAn individual shall not be prosecuted under any Federal law, adversely affected in any civil adjudication concerning immigration status or naturalization, or subject to an allegation in any legal proceeding that the individual is not a citizen of the United States on any of the following grounds:(1)The individual notified an election office of the individual’s automatic registration to vote under this title.(2)The individual is not eligible to vote in elections for Federal office but was automatically registered to vote under this title.(3)The individual was automatically registered to vote under this title at an incorrect address.(4)The individual declined the opportunity to register to vote or did not make an affirmation of citizenship, including through automatic registration, under this title.(b)Limits on use of automatic registrationThe automatic registration of any individual or the fact that an individual declined the opportunity to register to vote or did not make an affirmation of citizenship (including through automatic registration) under this title may not be used as evidence against that individual in any State or Federal law enforcement proceeding, and an individual’s lack of knowledge or willfulness of such registration may be demonstrated by the individual’s testimony alone. (c)Protection of election integrityNothing in subsection (a) or (b) may be construed to prohibit or restrict any action under color of law against an individual who—(1)knowingly and willfully makes a false statement to effectuate or perpetuate automatic voter registration by any individual; or(2)casts a ballot knowingly and willfully in violation of State law or the laws of the United States.(d)Contributing agencies’ protection of informationNothing in this title authorizes a contributing agency to collect, retain, transmit, or publicly disclose any of the following:(1)An individual’s decision to decline to register to vote or not to register to vote.(2)An individual’s decision not to affirm his or her citizenship.(3)Any information that a contributing agency transmits pursuant to section 203(b)(3), except in pursuing the agency’s ordinary course of business.(e)Election officials’ protection of information(1)Public disclosure prohibited(A)In generalSubject to subparagraph (B), with respect to any individual for whom any State election official receives information from a contributing agency, the State election officials shall not publicly disclose any of the following:(i)The identity of the contributing agency.(ii)Any information not necessary to voter registration.(iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)).(iv)Any portion of the individual’s social security number.(v)Any portion of the individual’s motor vehicle driver’s license number.(vi)The individual’s signature.(vii)The individual’s telephone number.(viii)The individual’s email address.(B)Special rule for individuals registered to voteWith respect to any individual for whom any State election official receives information from a contributing agency and who, on the basis of such information, is registered to vote in the State under this part, the State election officials shall not publicly disclose any of the following:(i)The identity of the contributing agency.(ii)Any information not necessary to voter registration.(iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)).(iv)Any portion of the individual’s social security number.(v)Any portion of the individual’s motor vehicle driver’s license number.(vi)The individual’s signature.(2)Voter record changesEach State shall maintain for at least 2 years and shall make available for public inspection and, where available, photocopying at a reasonable cost, all records of changes to voter records, including removals and updates.(3)Database management standardsThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment—(A)establish standards governing the comparison of data for voter registration list maintenance purposes, identifying as part of such standards the specific data elements, the matching rules used, and how a State may use the data to determine and deem that an individual is ineligible under State law to vote in an election, or to deem a record to be a duplicate or outdated;(B)ensure that the standards developed pursuant to this paragraph are uniform and nondiscriminatory and are applied in a uniform and nondiscriminatory manner; and(C)publish the standards developed pursuant to this paragraph on the Director’s website and make those standards available in written form upon request.(4)Security policyThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment, publish privacy and security standards for voter registration information. The standards shall require the chief State election official of each State to adopt a policy that shall specify—(A)each class of users who shall have authorized access to the computerized statewide voter registration list, specifying for each class the permission and levels of access to be granted, and setting forth other safeguards to protect the privacy, security, and accuracy of the information on the list; and(B)security safeguards to protect personal information transmitted through the information transmittal processes of section 203 or section 204, the online system used pursuant to section 207, any telephone interface, the maintenance of the voter registration database, and any audit procedure to track access to the system.(5)State compliance with national standards(A)CertificationThe chief executive officer of the State shall annually file with the Election Assistance Commission a statement certifying to the Director of the National Institute of Standards and Technology that the State is in compliance with the standards referred to in paragraphs (3) and (4). A State may meet the requirement of the previous sentence by filing with the Commission a statement which reads as follows: _____ hereby certifies that it is in compliance with the standards referred to in paragraphs (3) and (4) of section 205 of the Automatic Voter Registration Act of 2021. (with the blank to be filled in with the name of the State involved).(B)Publication of policies and proceduresThe chief State election official of a State shall publish on the official’s website the policies and procedures established under this section, and shall make those policies and procedures available in written form upon public request.(C)Funding dependent on certificationIf a State does not timely file the certification required under this paragraph, it shall not receive any payment under this title for the upcoming fiscal year.(D)Compliance of States that require changes to State lawIn the case of a State that requires State legislation to carry out an activity covered by any certification submitted under this paragraph, for a period of not more than 2 years the State shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted, and such State shall submit an additional certification once such legislation is enacted.(f)Restrictions on use of informationNo person acting under color of law may discriminate against any individual based on, or use for any purpose other than voter registration, election administration, or enforcement relating to election crimes, any of the following:(1)Voter registration records.(2)An individual’s declination to register to vote or complete an affirmation of citizenship under section 203(b).(3)An individual’s voter registration status.(g)Prohibition on the use of voter registration information for commercial purposesInformation collected under this title shall not be used for commercial purposes. Nothing in this subsection may be construed to prohibit the transmission, exchange, or dissemination of information for political purposes, including the support of campaigns for election for Federal, State, or local public office or the activities of political committees (including committees of political parties) under the Federal Election Campaign Act of 1971.206.Registration portability and correction(a)Correcting registration information at polling placeNotwithstanding section 302(a) of the Help America Vote Act of 2002 (52 U.S.C. 21082(a)), if an individual is registered to vote in elections for Federal office held in a State, the appropriate election official at the polling place for any such election (including a location used as a polling place on a date other than the date of the election) shall permit the individual to—(1)update the individual’s address for purposes of the records of the election official;(2)correct any incorrect information relating to the individual, including the individual’s name and political party affiliation, in the records of the election official; and(3)cast a ballot in the election on the basis of the updated address or corrected information, and to have the ballot treated as a regular ballot and not as a provisional ballot under section 302(a) of such Act.(b)Updates to computerized Statewide voter registration listsIf an election official at the polling place receives an updated address or corrected information from an individual under subsection (a), the official shall ensure that the address or information is promptly entered into the computerized statewide voter registration list in accordance with section 303(a)(1)(A)(vi) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(1)(A)(vi)).207.Payments and grants(a)In generalThe Election Assistance Commission shall make grants to each eligible State to assist the State in implementing the requirements of this title (or, in the case of an exempt State, in implementing its existing automatic voter registration program). (b)Eligibility; applicationA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—(1)a description of the activities the State will carry out with the grant;(2)an assurance that the State shall carry out such activities without partisan bias and without promoting any particular point of view regarding any issue; and(3)such other information and assurances as the Commission may require.(c)Amount of grant; prioritiesThe Commission shall determine the amount of a grant made to an eligible State under this section. In determining the amounts of the grants, the Commission shall give priority to providing funds for those activities which are most likely to accelerate compliance with the requirements of this title (or, in the case of an exempt State, which are most likely to enhance the ability of the State to automatically register individuals to vote through its existing automatic voter registration program), including—(1)investments supporting electronic information transfer, including electronic collection and transfer of signatures, between contributing agencies and the appropriate State election officials;(2)updates to online or electronic voter registration systems already operating as of the date of the enactment of this Act;(3)introduction of online voter registration systems in jurisdictions in which those systems did not previously exist; and(4)public education on the availability of new methods of registering to vote, updating registration, and correcting registration.(d)Authorization of appropriations(1)AuthorizationThere are authorized to be appropriated to carry out this section—(A)$500,000,000 for fiscal year 2021; and(B)such sums as may be necessary for each succeeding fiscal year.(2)Continuing availability of fundsAny amounts appropriated pursuant to the authority of this subsection shall remain available without fiscal year limitation until expended.208.Treatment of exempt States(a)Waiver of requirementsExcept as provided in subsection (b), this title does not apply with respect to an exempt State.(b)ExceptionsThe following provisions of this title apply with respect to an exempt State:(1)Section 206 (relating to registration portability and correction).(2)Section 207 (relating to payments and grants).(3)Section 209(e) (relating to enforcement).(4)Section 209(f) (relating to relation to other laws).209.Miscellaneous provisions(a)Accessibility of registration servicesEach contributing agency shall ensure that the services it provides under this title are made available to individuals with disabilities to the same extent as services are made available to all other individuals.(b)Transmission through secure third party permittedNothing in this title shall be construed to prevent a contributing agency from contracting with a third party to assist the agency in meeting the information transmittal requirements of this title, so long as the data transmittal complies with the applicable requirements of this title, including the privacy and security provisions of section 205. (c)Nonpartisan, nondiscriminatory provision of servicesThe services made available by contributing agencies under this title and by the State under sections 205 and 206 shall be made in a manner consistent with paragraphs (4), (5), and (6)(C) of section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)).(d)NoticesEach State may send notices under this title via electronic mail if the individual has provided an electronic mail address and consented to electronic mail communications for election-related materials. All notices sent pursuant to this title that require a response must offer the individual notified the opportunity to respond at no cost to the individual.(e)EnforcementSection 11 of the National Voter Registration Act of 1993 (52 U.S.C. 20510), relating to civil enforcement and the availability of private rights of action, shall apply with respect to this title in the same manner as such section applies to such Act.(f)Relation to other lawsExcept as provided, nothing in this title may be construed to authorize or require conduct prohibited under, or to supersede, restrict, or limit the application of any of the following:(1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).(2)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).(3)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).(4)The Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.).210.DefinitionsIn this title, the following definitions apply:(1)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act. (2)The term Commission means the Election Assistance Commission.(3)The term exempt State means a State which, under law which is in effect continuously on and after the date of the enactment of this Act, operates an automatic voter registration program under which an individual is automatically registered to vote in elections for Federal office in the State if the individual provides the motor vehicle authority of the State with such identifying information as the State may require.(4)The term State means each of the several States and the District of Columbia. 211.Effective date(a)In generalExcept as provided in subsection (b), this title and the amendments made by this title shall apply with respect to a State beginning January 1, 2023.(b)WaiverSubject to the approval of the Commission, if a State certifies to the Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2023 were a reference to January 1, 2025.IIIRequiring Voters to Provide Photo Identification301.Requiring voters to provide photo identification(a)Requirement To provide photo identification as condition of casting ballot(1)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 15481 et seq.) is amended by inserting after section 303 the following new section:303A.Photo identification requirements(a)Provision of identification required as condition of casting ballot(1)Individuals voting in person(A)Requirement to provide identificationNotwithstanding any other provision of law and except as provided in subparagraph (B), the appropriate State or local election official may not provide a ballot for an election for Federal office to an individual who desires to vote in person unless the individual presents to the official a valid photo identification.(B)Availability of provisional ballot(i)In generalIf an individual does not present the identification required under subparagraph (A), the individual shall be permitted to cast a provisional ballot with respect to the election under section 302(a), except that the appropriate State or local election official may not make a determination under section 302(a)(4) that the individual is eligible under State law to vote in the election unless, not later than 10 days after casting the provisional ballot, the individual presents to the official—(I)the identification required under subparagraph (A); or(II)an affidavit attesting that the individual does not possess the identification required under subparagraph (A) because the individual has a religious objection to being photographed.(ii)No effect on other provisional balloting rulesNothing in clause (i) may be construed to apply to the casting of a provisional ballot pursuant to section 302(a) or any State law for reasons other than the failure to present the identification required under subparagraph (A).(2)Individuals voting other than in person(A)In generalNotwithstanding any other provision of law and except as provided in subparagraph (B), the appropriate State or local election official may not accept any ballot for an election for Federal office provided by an individual who votes other than in person unless the individual submits with the ballot a copy of a valid photo identification.(B)Exception for overseas military votersSubparagraph (A) does not apply with respect to a ballot provided by an absent uniformed services voter who, by reason of active duty or service, is absent from the United States on the date of the election involved. In this subparagraph, the term absent uniformed services voter has the meaning given such term in section 107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310(1)), other than an individual described in section 107(1)(C) of such Act.(b)Provision of identifications without charge to individuals unable To pay costs of obtaining identification or otherwise unable To obtain identificationIf an individual presents a State or local election official with an affidavit attesting that the individual is unable to pay the costs associated with obtaining a valid photo identification under this section, or attesting that the individual is otherwise unable to obtain a valid photo identification under this section after making reasonable efforts to obtain such an identification, the official shall provide the individual with a valid photo identification under this subsection without charge to the individual.(c)Valid photo identifications describedFor purposes of this section, a valid photo identification means, with respect to an individual who seeks to vote in a State, any of the following:(1)A valid State-issued motor vehicle driver’s license that includes a photo of the individual and an expiration date.(2)A valid State-issued identification card that includes a photo of the individual and an expiration date.(3)A valid United States passport for the individual.(4)A valid military identification for the individual.(5)Any other form of government-issued identification that the State may specify as a valid photo identification for purposes of this subsection.(d)Notification of identification requirement to applicants for voter registration(1)In generalEach State shall ensure that, at the time an individual applies to register to vote in elections for Federal office in the State, the appropriate State or local election official notifies the individual of the photo identification requirements of this section.(2)Special rule for individuals applying to register to vote onlineEach State shall ensure that, in the case of an individual who applies to register to vote in elections for Federal office in the State online, the online voter registration system notifies the individual of the photo identification requirements of this section before the individual completes the online registration process.(e)Treatment of States with photo identification requirements in effect as of date of enactmentIf, as of the date of the enactment of this section, a State has in effect a law requiring an individual to provide a photo identification as a condition of casting a ballot in elections for Federal office held in the State and the law remains in effect on and after the effective date of this section, the State shall be considered to meet the requirements of this section if—(1)the State submits a request to the Attorney General and provides such information as the Attorney General may consider necessary to determine that the State has in effect such a law and that the law remains in effect; and(2)the Attorney General approves the request.(f)Effective dateThis section shall apply with respect to elections for Federal office held in 2022 or any succeeding year..(2)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:Sec. 303A. Photo identification requirements..(b)Conforming amendment relating to voluntary guidance by Election Assistance CommissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended—(1)by striking and at the end of paragraph (2);(2)by striking the period at the end of paragraph (3) and inserting ; and; and(3)by adding at the end the following new paragraph:(4)in the case of the recommendations with respect to section 303A, October 1, 2021..(c)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111), as amended by section 102(b), is amended by striking 303, and inserting 303, 303A,. (d)Conforming amendments relating to repeal of existing photo identification requirements for certain voters(1)In generalSection 303 of such Act (42 U.S.C. 15483) is amended—(A)in the heading, by striking and requirements for voters who register by mail;(B)in the heading of subsection (b), by striking for Voters Who Register by Mail and inserting for Mail-In Registration Forms;(C)in subsection (b), by striking paragraphs (1) through (3) and redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and(D)in subsection (c), by striking subsections (a)(5)(A)(i)(II) and (b)(3)(B)(i)(II) and inserting subsection (a)(5)(A)(i)(II).(2)Clerical AmendmentThe table of contents of such Act is amended by amending the item relating to section 303 to read as follows:Sec. 303. Computerized statewide voter registration list requirements..(e)Effective DateThis section and the amendments made by this section shall apply with respect to elections for Federal office held in 2022 or any succeeding year. IVPromoting Standardized Administration of Elections401.Requiring parity in treatment of methods of voting(a)RequirementSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection:(d)Requiring parity in treatment of methods of voting(1)RequirementEach State and jurisdiction shall administer an election for Federal office under standards which apply equally to all methods of voting used in the election, including standards relating to signature verification, and shall not prepay or otherwise subsidize the costs associated with one method of voting in an election unless the State or jurisdiction prepays or otherwise subsidizes the costs associated with other methods of voting in the election in an equivalent amount.(2)Exception for certain costsParagraph (1) does not apply with respect to costs prepaid or otherwise subsidized by a State or jurisdiction in providing accommodations for disabled voters or in meeting the requirements of the Uniformed and Overseas Citizens Absentee Voting Act..(b)Effective dateSection 302(e) of such Act, as redesignated by subsection (a), is amended by striking the period at the end and inserting the following: , except that the requirements of subsection (d) shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.. 402.Requiring standard election administration procedures in all jurisdictions in State(a)RequirementSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082), as amended by section 401(a), is amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following new subsection:(e)Requiring standard election administration procedures in all jurisdictionsEach State shall ensure that the procedures used for the administration of elections for Federal office in the State, including the procedures used to determine the conditions under which individuals may cast provisional ballots and the criteria for the acceptance and rejection of provisional ballots, are standardized and uniform for all jurisdictions in the State which administer such elections..(b)Effective dateSection 302(f) of such Act, as redesignated by subsection (a) and as amended by section 401(b), is amended by striking subsection (d) and inserting subsections (d) and (e).VPromoting Accuracy of Voter Registration Lists501.Establishment of National Deconfliction Voting Database and Clearinghouse(a)EstablishmentThere is established within the Cybersecurity and Infrastructure Security Agency the National Deconfliction Voting Database and Clearinghouse.(b)PurposeThe National Deconfliction Voting Database and Clearinghouse shall assist States in ensuring the integrity of elections for Federal office by serving as a database and clearinghouse of voter registration records and lists of eligible voters in elections for Federal office, so that States may ensure that individual voters are registered only in the one State in which they are domiciled, deceased voters are purged from voting rolls, and only citizens of the United States vote in such elections.(c)DefinitionIn this section, the term State has the meaning given such term in the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).502.Pre-election maintenance and certification of official voter registration list(a)Requiring State To certify completion of program To remove ineligible voters prior to date of election and transfer certified list of eligible voters to clearinghouseSection 8(c)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(c)(2)(A)) is amended by striking A State shall complete and all that follows through eligible voters and inserting the following: Not later than 90 days prior to the date of an election for Federal office, each State and the chief State election official of each State shall certify to the Election Assistance Commission and the Cybersecurity and Infrastructure Security Agency that the State has completed a program to remove the names of ineligible voters from the official list of eligible voters with respect to the election, and shall transfer to the Cybersecurity and Infrastructure Security Agency (for inclusion in the National Deconfliction Voting Database and Clearinghouse) the certified list of eligible voters in the election..(b)Provision of information to State and CISA by United States Postal Service and Social Security AdministrationSection 8(c)(2) of such Act (52 U.S.C. 20507(c)(2)) is amended—(1)by redesignating subparagraph (B) as subparagraph (C); and(2)by inserting after subparagraph (A) the following new subparagraph:(B)Not later than 180 days before the date of each regularly scheduled general election for Federal office—(i)the Postmaster General shall transmit to the chief State election official of a State and the Cybersecurity and Infrastructure Security Agency change-of-address information on individuals who, since the previous regularly scheduled general election for Federal office, are no longer residents of the State; and(ii)the Director of the Social Security Administration shall transmit to the chief State election official and the Cybersecurity and Infrastructure Security Agency information on individuals from the State who have died since the previous regularly scheduled general election for Federal office..(c)Effective dateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.503.Requiring applicants for motor vehicle driver’s licenses in new State to indicate whether State serves as residence for voter registration purposes(a)Requirements for applicants for licensesSection 5(d) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(d)) is amended—(1)by striking Any change and inserting (1) Any change; and(2)by adding at the end the following new paragraph:(2)(A)A State motor vehicle authority shall require each individual applying for a motor vehicle driver’s license in the State—(i)to attest, under penalty of perjury, whether the individual resides in another State or resided in another State prior to applying for the license, and, if so, to identify the State involved; and(ii)to attest, under penalty of perjury, whether the individual intends for the State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office.(B)If pursuant to subparagraph (A)(ii) an individual indicates to the State motor vehicle authority that the individual intends for the State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office, the authority shall notify the motor vehicle authority of the State identified by the individual pursuant to subparagraph (A)(i), who shall notify the chief State election official of such State that the individual no longer intends for that State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office..(b)Effective dateThe amendments made by subsection (a) shall take effect with respect to elections occurring in 2021 or any succeeding year.